Citation Nr: 1608558	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-11 370	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left upper extremity.  

2.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) of a rating decision issued in July 2012 by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled to participate in his requested hearing before the Board; however, he withdrew his appeal prior to his scheduled hearing date.  


FINDING OF FACT

On February 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a request to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  In the present case, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal must be dismissed.


ORDER

The appeal is dismissed.




		
M. HYLAND 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


